UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
-V-
No. 18-cr-373-8 (RJS)
ORDER
TYQUAN ROBINSON,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The sentencing currently scheduled to be held in Courtroom 11B of the Daniel Patrick
Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007, on Friday, January
10, 2020 at 3:00 p.m., shall now be held in Courtroom 15C of the same courthouse.

SO ORDERED.

Dated: January 7, 2020
New York, New York

 

RICHARD J, SULLIVAN
UNITED STATES CIRCUIT JUDGE

Sitting by Designation
